El Juez Asociado Seños. Hutchison,
emitió la opinión del tribnnal.
Félix Benítez Bexach., nno de varios demandados, soli-citó el traslado del caso de la Corte de Distrito de Hnmacao a la Corte de Distrito de San Jnan. Benítez Bexach era vecino de San Jnan. Los otros demandados residían en el distrito de Hnmacao. La corte de distrito declaró sin lngar la moción.
 La teoría de la moción fné qne los demandados qne residían en Hnmacao no eran partes necesarias, qne debieron haber comparecido como demandantes en vez de demandados y qne se les hizo partes demandadas con el único fin de impedir nn posible traslado. Benítex Bexach se basó en la demanda misma como prneba suficiente de los hechos necesarios para sostener esa teoría.
*632Cuando bay un número de demandados y algunos de ellos, al instituirse el litigio, residen en el distrito en que éste se ba iniciado, de ordinario no se concederá el traslado. Artículo 81 del Código de Enjuiciamiento Civil; Nieves v. Sucesión Mangual, 31 D.P.R. 551, y Sella Vélez v. Pacheco, 35 D.P.R. 658. La acumulación fraudulenta de un demandado residente contra quien la parte demandante no tiene causa de acción, meramente con el objeto de impedir que el ver-dadero demandado no residente obtenga el traslado, no se permitirá que logre ese resultado. Véase McDonald v. California Timber Co., 151 Cal. 159 y otros casos citados en Bancroft’s Code Practice, Vol. II, 1447, sección 1006. En tal caso no existe desde luego ningún verdadero demandado residente.
Los demandantes Muñoz y Quintana alegaron que en abril de 1928 habían suscrito, como fiadores, y Eusebio Benitez Carrillo, como principal, cierto pagaré que se copia íntegramente en la demanda, a favor del Banco de Yabucoa por la suma de $3,000; que todo este dinero fué entregado por el banco al demandado Benitez Carrillo y utilizado por éste en operaciones agrícolas; que el banco instó demanda en cobro del pagaré contra los demandados (sic) y Benitez Carrillo y embargó ciertos bienes pertenecientes a Benitez Carrillo, y que entonces los demandados Benitez Rexacb e Iglesias Silva suscribieron una fianza para levantar el embargo sobre los referidos bienes, y que éstos fueron entre-gados a Benitez Carrillo, quien dispuso de los mismos en su propio, beneficio; que después que el banco babía obtenido sentencia contra Benitez Carrillo, Muñoz y Quintana, loa demandados Benitez Rexach e Iglesias Silva pagaron dicha sentencia haciendo constar que habían adquirido la misma e iniciaron una acción bajo el número 15,692 en la Corte de Distrito de Humacao contra Muñoz y Quintana, aquí deman-dantes en la cual Benitez Rexacb obtuvo sentencia contra los aquí demandantes por la suma de $3,000 como principal, más intereses al 12 por ciento, la que fué confirmada en *633apelación por el Tribunal Snpremo; qne Benitez Rexach no pagó solidariamente al banco el importe de la sentencia ob-tenida por éste contra Muñoz, Qnintana y Benitez Carrillo, sino sólo la mitad de la misma, y qne la otra mitad fné pa-gada por Iglesias Silva, qnien, en diciembre 20, 1930, por valor recibido, cedió a Sergio Mnñoz la mitad de la senten-cia, y qne Benitez Rexach, demandante en el pleito número 15,692, trata ahora de recobrar el importe total de dicha sentencia, qne no es ni ha sido nunca propiedad suya; que Quintana y Mnñoz eran fiadores de Benitez Carrillo en el pagaré arriba mencionado y qne por consiguiente nada le debían al banco y, habiéndose levantado el embargo sobre los bienes de Benitez Carrillo, qne eran suficientes para cu-brir la sentencia qne pudiera recaer en favor del banco, Be-nitez Carrillo quedó insolvente; y que Iglesias Silva y Be-nitez Rexach, como fiadores de Benitez Carrillo en el levan-tamiento del embargo, estaban en la obligación de pagar a los demandantes el importe de la sentencia originada por el pagaré suscrito a favor del banco y que no obstante tal obligación Benitez Rexach pretende cobrar de los deman-dantes la cantidad total de dicha sentencia, que no le perte-nece.
Se solicitaba sentencia contra los demandados en el sen-tido de que los demandantes no están obligados a pagar a Benitez Rexach cantidad alguna por virtud de la sentencia dictada en el caso número 15,692, seguido ante la Corte de Distrito de Humacao, y que dicha sentencia es inexistente por no haber sido satisfecho el importe de la sentencia anterior en su totalidad por Benitez Rexach; y que Benitez Rexach e Iglesia Silva como fiadores de Benitez Carrillo, están obligados a pagar el importe de la sentencia dictada en el pleito seguido por el banco contra Benitez Carrillo, Muñoz y Quintana.
Iglesias Silva, al igual que Benitez Rexach, fué respon-sable del levantamiento del embargo y de la pérdida de los bienes embargados del deudor insolvente Benitez Carrillo *634en el pleito seguido por el banco contra el aludido Benítez Carrillo y sus fiadores, aquí demandantes. Fué Iglesias Silva quien pagó la mitad de la sentencia dictada en favor del banco y quien entonces, en unión de Benítez Kexach., ins-tituyó acción contra los aquí demandantes para recobrar el importe total de dicha sentencia. Fué aparentemente Igle-sias Silva quien así colocó a Benítez Kexach en posición de obtener sentencia contra los aquí demandantes por el im-porte total de la sentencia que se alegaba había sido com-prada por Benítez Kexach e Iglesias Silva del banco. Fué Iglesias Silva quien, como supuesto adquirente y dueño de la mitad de la sentencia dictada a favor del banco, traspasó la misma en diciembre 20, 1930, a Muñoz, uno de los aquí demandantes. Es el importe total de esa sentencia lo que Benítez Kexach trata de recobrar ahora de los aquí deman-dantes.
Benítez Kexach pretende exigir a los demandantes el im-porte de una sentencia obtenida por él en pleito iniciado contra los demandantes, no por él individualmente, sino por él e Iglesias Silva. De los autos no se desprende cómo él, por sí solo, obtuvo sentencia en dicha acción por el importe total reclamado por él e Iglesias Silva. La inferencia es que en el curso del litigio se convirtió en cesionario de Igle-sias Silva o que en alguna otra forma adquirió o parecía haber adquirido la participación de Iglesias Silva. Ésta es la misma participación que Iglesias Silva en diciembre 20, 1930, cedió al demandante Muñoz. Los aquí demandantes tratan de evadir el pago de la suma reclamada por Benítez Kexach, fundados en que Iglesias Silva y Kexach, al lograr el levantamiento del embargo en el pleito instituido por el banco en cobro de pagaré y que dió lugar a que los bienes embargados se perdieran, se hicieron responsables hacia los aquí demandantes como fiadores de Benítez Carrillo en el pagaré suscrito en favor del banco por el importe de la sen-tencia obtenida por éste contra ellos como tales fiadores, que es la suma reclamada ahora por Benítez Rexach. En otras *635palabras, la teoría de la demanda es que Iglesias Silva es mancomunada o mancomunada y solidariamente respon-sable para con los demandantes del importe total que Beni-tez Rexacb trata de cobrar de los demandantes. El resal-tado en el presente litigio, de ser adverso a los demandados, paede eqaivaler a la determinación de qae Iglesias Silva, como fiador de Benitez Carrillo, estaba y está obligado, en anión de Benitez Rexacb, a pagar el importe de la senten-cia obtenida por el banco en el pleito segaido por éste contra Benitez Carrillo y los aqaí demandantes.
El apelante en sa alegato se limita a decir qae si los demandados Iglesias Silva y Benitez Carrillo tienen algún in-terés en el caso, tal interés está anido al de los demandan-tes y qae estos demandados debieron anirse en el litigio como demandantes. Los becbos alegados en la demanda no sientan base satisfactoria para esta conclnsión. Si los aqaí demandantes, en lagar de Iglesias Silva y Benitez Rexacb, babiesen sido obligados a pagar la sentencia del banco, ellos babieran tenido ana baena cansa de acción contra Iglesias Silva y Benitez Carrillo, así como contra Benitez Rexacb, para recobrar la cantidad por ellos pagada. Eliminando toda caestión de res judicata y asumiendo qae a los deman-dantes les faera posible probar las alegaciones de sa de-manda, no vemos razón algana por la caal la responsabili-dad de los tres demandados entre sí y con los aqaí deman-dantes, no debía determinarse en el presente litigio. No im-porta caán deficiente sea la demanda, ésta adace becbos sa finientes para determinar ana cansa de acción contra Igle sias Silva, de no adacirla tanto contra él y contra Benitez Carrillo.
Cnanto bemos dicbo resaelve la caestión de mala fe o de intención fraadalenta de anticipar e impedir an posible tras-lado. Sin embargo, podemos agregar de paso qae los de-mandantes, al oponerse a la moción de traslado, llamaron la atención del jaez de distrito bacia el becbo de qae Iglesias Silva babía comparecido en el pleito y se babía sometido a *636la jurisdicción de la corte de Humacao. El escrito de ape-lación fué dirigido al letrado del demandado Iglesias Silva, así como .a los de los demandantes, y fué notificado al abo-gado de Iglesias Silva y a los letrados de los demandantes.

La resolución apelada debe ser confirmada.